 ARA ENVIRONMEN[AL SERVICES. INCARA Environmental Services, Inc. and District 100,International Association of Machinists andAerospace Workers, AFL-CIO, Petitioner.Case 12-RC-6056February 9, 1982DECISION AND ORDERBY CHAIRM.AN VAN I)E WATER ANI)MEMBiERS JE NKINS AND HUNTERPursuant to a Decision and Direction of Elec-tion, an election by secret ballot was conducted onApril 23, 1981. under the direction and supervisionof the Regional Director. Thereafter, the Employerfiled timely objections to the election, contending,inter alia, that the National Labor Relations Boarddoes not possess jurisdiction over the Employer.Pursuant to the Board's Rules and Regulations,Series 8, as amended, the Regional Director thenconducted an investigation of the objections and,concluding that the objections raised substantialand material issues, issued on May 29, 1981, anOrder Directing Hearing on Objections. Accord-ingly, a hearing was held on June 18 and 19, 1981,before Hearing Officer Marvin P. Jackson. Subse-quent thereto, on July 2, 1981, the Hearing Officerissued his Hearing Officer's Report and Recom-mendation on Objections and transferred thereinthe objection raising the issue of jurisdiction to theNational Labor Relations Board for decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in the case, the Boardfinds:The Employer, a wholly owned subsidiary ofARA Environmental Services, Inc., is a Marylandcorporation engaged in Tampa, Florida, in thebusiness of providing cleaning and security servicesfor Eastern Air Lines, Inc. (Eastern), at the TampaInternational Airport. The record establishes thatthe Employer receives annual revenues in excess of$50,000 from providing these services to Eastern,an air carrier which in turn receives annual rev-enues in excess of $1 million from providing pas-senger and freight transportation service in loca-tions both within and outside the State of Florida.The parties stipulated that Eastern is an employersubject to the Railway Labor Act and henceexempt from the jurisdiction of the National LaborRelations Act, as amended.The Employer contends that the election shouldbe voided, the Decision and Direction of Electionvacated, and the instant petition dismissed, becausethe Employer's operations, including its labor rela-tions, are so integrated and controlled by Easternthat jurisdiction is properly with the National Me-diation Board under the Railway Labor Act. ThePetitioner, on the other hand, contends that juris-diction is properly with the National Labor Rela-tions Board. Alternatively, the Petitioner contendsthat the Employer should be estopped from claim-ing jurisdiction is not properly with the NationalLabor Relations Board because of the failure tohave raised such an issue prior to the election.Section 2(2) of the Act provides in pertinent partthat the term "employer" as used in the NationalLabor Relations Act should not include any personsubject to the Railway Labor Act.Accordingly, because of the nature of the juris-dictional question presented here, we requested theNational Mediation Board to study the record inthis case and to determine the applicability of theRailway Labor Act to the Employer. In reply, wewere advised by the National Mediation Boardthat, following its reading of the record and of sub-sequent statements filed with them, the board hadconcluded that:Based upon the nature of the activities per-formed by ARA-ES [the Employer] and thedegree of control exercised by Eastern Air-lines, the [National Mediation] Board is of theopinion that the activities and employees per-forming such activities are subject to the Rail-way Labor Act.'In view of the foregoing, we shall set aside theelection of April 23, 1981, vacate the Decision andDirection of Election, and dismiss the instant peti-tion.ORDERIt is hereby ordered that the election of April 23,1981, be, and it hereby is, set aside, and that theDecision and Direction of Election be, and ithereby is, vacated.IT IS FURTHiR ORD)FRED that the petition in Case12-RC-6093 be, and it hereby is, dismissed.IR-1 EnI ronl nta r rol Scrvric, bI .9 NMH No 14 ( 98I)260 NLRB No. 11